

116 HR 5246 IH: Researching and Ending Disparities by Understanding and Creating Equity Act of 2019
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5246IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Pascrell (for himself, Mr. Lewis, Ms. Sánchez, Mr. Danny K. Davis of Illinois, Mr. Suozzi, Mr. Panetta, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to carry out a Health in All Policies
			 Demonstration Project, and for other purposes.
	
 1.Short titleThis Act may be cited as the Researching and Ending Disparities by Understanding and Creating Equity Act of 2019 or the REDUCE Act of 2019. 2.Health in All Policies Demonstration Project (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) acting through the Director of the Centers for Disease Control and Prevention, and in coordination with relevant agencies including the Department of Education, the Department of Agriculture, the Department of Housing and Urban Development, the Department of Justice, the Department of Labor, the Environmental Protection Agency, and the Department of Transportation, shall implement a grant program, to be known as the Health in All Policies Demonstration Project.
 (b)GrantsIn carrying out subsection (a), the Secretary shall award grants to eligible entities to establish, implement, or enhance, in the jurisdiction of the respective entity, a collaborative, interdisciplinary, and community-focused approach to improve the health of all communities and people that—
 (1)integrates and articulates health considerations in policymaking across sectors; (2)addresses—
 (A)health; (B)equity; and
 (C)sustainability; and (3)targets a significant proportion of Medicare beneficiaries, Medicare-Medicaid dual eligibles, or long-term care Medicaid recipients.
 (c)EvaluationThe Secretary shall identify metrics for evaluating the implementation of a grant under this section and, using such metrics, evaluate each grantee on the extent to which the approach implemented through the grant—
 (1)supports intersectoral collaboration; (2)benefits multiple partners;
 (3)engages stakeholders; (4)creates structural or procedural change;
 (5)impacts or relates to a model or demonstration project administered by the Centers for Medicare & Medicaid Services, such as an advanced payment model; and (6)provides cost savings, delivers efficiencies, and improves overall health, including health disparity reduction and health equity improvements.
 (d)EligibilityTo be eligible to receive a grant under this section, an entity shall— (1)be a State, territory of the United States, Tribe, city, or county; and
 (2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (e)Prioritization; geographical diversityIn awarding grants under this section, the Secretary shall— (1)give priority to eligible entities seeking to use a grant to improve, as described in subsection (b), the health of populations that—
 (A)are target populations described in subsection (b)(3); and (B)have significant health inequities throughout the populations; and
 (2)seek to ensure geographical diversity among grantees. (f)Reports by granteesAs a condition on receipt of a grant under this section, the Secretary shall require grantees—
 (1)to provide a report to the Secretary upon completion of the Health in All Policies Demonstration Project; and
 (2)to include in such report the extent to which the approach implemented achieved the goals listed in paragraphs (1) through (6) of subsection (c).
				(g)Report to Congress
 (1)SubmissionThe Secretary shall submit to the Congress— (A)not later than one year after the date of enactment of this Act, an initial report on the Health in All Policies Demonstration Project; and
 (B)not later than one year after the completion of the Demonstration Project, a final report on the Demonstration Project.
 (2)Contents of initial reportThe report under paragraph (1)(A) shall include— (A)evaluation of the success of soliciting applications;
 (B)identification of the number of applications received; (C)specification of the timeline for awarding funding; and
 (D)identification of barriers to implementing the Health in All Policies Demonstration Project, if any.
 (3)Contents of final reportThe report under paragraph (1)(B) shall each include the following: (A)An assessment of the Health in All Policies Demonstration Project, including an evaluation of the effectiveness of the Demonstration Project.
 (B)Recommendations for Federal legislative actions— (i)to integrate, based on such assessment, a collaborative and interdisciplinary approach to improve the health of all communities; and
 (ii)to support eligible entities in pursuing a comparable integration of such an approach across State programs.
 (h)DefinitionsIn this section: (1)The term Medicare beneficiaries means individuals entitled to part A of XVIII of the Social Security Act and enrolled under part B of such title.
 (2)The term Medicare-Medicaid dual eligibles means individuals who are dually eligible for benefits under title XVIII of the Social Security Act and title XIX of such Act.
 (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $2,000,000 for the period of fiscal years 2021 through 2024.
			3.National Academies of Sciences, Engineering, and Medicine report
 (a)In generalThe Secretary of Health and Human Services shall seek to enter into an arrangement, not later than 60 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (or if the Academies decline to enter into such arrangement, another appropriate entity) under which the Academies (or other appropriate entity) agrees to prepare a report on eliminating health disparities to improve health equity.
			(b)Report
 (1)ContentsThe report prepared pursuant to subsection (a) shall— (A)review evidence on how social determinants of health affect health outcomes among middle-income Medicare beneficiaries and Medicare-Medicaid dual eligibles;
 (B)examine successful interventions, including with respect to health outcomes, that address social determinants of health (including transportation, meals, housing, access to health care, personal care assistance, and access to long-term services and supports), reduce health disparities, and improve health equity;
 (C)make conclusions regarding— (i)the effectiveness of existing programs and policies of the Centers for Medicare & Medicaid Services intended to reduce health disparities;
 (ii)best practices and successful strategies that reduce health disparities; and (iii)efforts needed to address health disparities related to health care workforce shortages; and
 (D)make recommendations regarding— (i)priorities for health disparities interventions within Federal health care programs; and
 (ii)potential opportunities for expansion or replication of successful interventions and payment models to reduce health disparities and improve health equity.
 (2)SubmissionThe arrangement under subsection (a) shall require the National Academies of Sciences, Engineering, and Medicine (or other appropriate entity), not later than 18 months after entering into such arrangement, to finalize the report prepared pursuant to such arrangement and submit such report to the Committees on Energy and Commerce and Ways and Means of the House of Representatives and the Committees on Finance and Health, Education, Labor, and Pensions of the Senate.
 (c)DefinitionsIn this section: (1)The term health equity means a state where all people are able to attain their full health potential and no one is hindered from achieving this potential due to social position or another socially determined circumstance.
 (2)The term middle-income Medicare beneficiaries means individuals entitled to part A of XVIII of the Social Security Act and enrolled under part B of such title who have an income that is not below 125 percent of the poverty line applicable to a family of the size involved, but not more than 400 percent of the poverty line so applicable.
 (3)The term Medicare-Medicaid dual eligibles means individuals who are dually eligible for benefits under title XVIII of the Social Security Act and title XIX of such Act.
 (4)The term social determinants of health refers to the conditions in the environments in which people live, learn, work, play, worship, and age that affect a wide range of health, functioning, and quality-of-life outcomes and risks.
				